711 South 9" Street
Las Vegas, Nevada 89101
Tele: (702) 942-0600

MILEY LAW FIRM

Oo Oo 1 DO A B&B YS NH

NM NM NM bt NY 8 ON ON NOE RE RO BP Pr eS elle OO SS
oOo “sO UO PF BD NY KH SF Oo SH HS DH HH FF WY YY F S&S

 

Se 2:16-cr-00032-JCM-GWF Document 215 Filed 07/05/19 Page 1 of 9

 

 

 

 

 

Fira —__ RECEIVED
Ei eked ——__ SERVED D1
EDWARD MILEY, ESQ. (NV Bar #6063) COUNSELS A Fo OF RECOIL
MILEY LAW FIRM
711 South 9" Street a5 30
Las Vegas, Nevada 89101 JUL 85 200
Tele: (702) 942-0600
+). : : CLESK US DISTRICT COURT
Email: emiley@mileylaw.com nit: =o OF NEVADA
BY:___ DEPUTY

 

 

 

 

Attorney for non-party Dr. Carol Ann Chaney
UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
UNITED STATES OF AMERICA,
Case No. 2:16-ct-0032-JCM-GWF
Plaintiff,
vs. DR. CAROL CHANEY’S REQUEST
FOR A CONTINUANCE OF THE JULY
EMILE EDWARD BOUARL et. al.
ARI, et. a 8, 2019 HEARING

Defendants

 

Certification: This motion is timely filed.

Pursuant to Federal Rule of Criminal Procedure 45, Dr. Carol Chaney respectfully
requests that the Court continue, by 30-days, the “Pretrial Diversion Hearing” currently set for
July 8, 2019. Dr. Carol Chaney lives in near daily terror of Defendant Emile Bouari, who has
told others he intends to inflict harm upon her once these proceedings are terminated. In
addition to Dr. Chaney, there are other community groups that have significant concerns
regarding the exceptionally favorable benefit that the United States Attorney has decided to
confer upon Defendant Bouari and would like to submit their concerns on the record in this
case. Defendant Bouari will not be prejudiced because (1) he is out of custody despite this

Court previously finding him to remain a danger to the community’ and (2) the United States

 

1 ECF #210.

2 ECF #201. The government agreed with the Court only a few months ago that Bouari

 

 
Las Vegas, Nevada 89101
Tele: (702) 942-0600

MILEY LAW FIRM
711 South 9" Street

oOo eo SN AO OH FF YS NR

Mme NM NM NY NY NY NY NO NO =| = FF FO FSO OU SlUhUTESllUTETehlU
ao QA A Ff HY NY K§&§ CO Oo DBD ANY BD UU & WwW WY —| &

 

Se 2:16-cr-00032-JCM-GWF Document 215 Filed 07/05/19 Page 2 of 9

Attorney has already entered into a pretrial diversion agreement which the Court has no power
to undo because it is within the United States Attorney’s exclusive discretion to enter into such
an agreement. The Court, however, does have the power to continue the current hearing
pending an opportunity for others to express their concerns regarding the government’s actions.

In support of this motion for continuance, Dr. Chaney relies upon the memorandum of
points and authorities below, all papers on file in this matter (including prior findings by this
Court) and any other argument the Court may allow.

MEMORANDUM OF POINTS AND AUTHORITIES

Dr. Chaney previously filed an opposition to Defendant Bouari pursuant to the Crime
Victims’ Rights Act, 18 U.S.C. § 3771 et. seg. The government did not contest Dr. Chaney’s
characterization of herself as a victim nor did it move to exclude her as such. In fact, the
opposite is true. The government relied upon Dr. Chaney’s January 24, 2019 filing to argue
Defendant remains a danger to the community. The Court agreed and found that Bouari
remains a danger to the community. See ECF #201.

After the Court rendered its finding, Dr. Chaney, by and through her counsel Kathleen
Bliss, Esq., sent a letter to the United States Attorney expressing her grave concerns over the
government’s consideration of conferring pretrial diversion to Bouari. See Exhibit A. Not only

did the government not respond to Ms, Bliss’ letter, the government has never contacted Dr.

 

remains a danger to the community and implicitly acknowledged Dr. Chaney as a crime victim
by writing “The ex-wife is now willing to testify regarding her fear of the defendant and actions
he has taken against her.” See ECF #187, p.4 (lines 13-15). The government, in urging the
Court to find only a few months ago that Bouari remains a danger to the community, noted Dr.
Chaney was “such a person” whose interests must be considered. ECF #187, p.4.

3 ECF #188.

 

 
711 South 9" Street
Las Vegas, Nevada 89101
Tete: (702) 942-0600

MILEY LAW FIRM

Oo fo 4 HO OO F&F Wo NH =

NMUNMDhLUWhNlUCUDNDlUCUDNGOCUDNY CUDDY Ohl GS ON OES S| Fi i Pi Kr ii ell St lULa lc
ao nO UO SF OH NY KH OlUlUlUlUCOUlUlUlUDlUlU TU UU UlULUhlULN UL CUS

 

Se 2:16-cr-00032-JCM-GWF Document 215 Filed 07/05/19 Page 3 of 9

Chaney to advise her of either the fact that it entered into a pretrial diversion agreement with
Bouari or that a hearing was scheduled for July 8, 2019. Under the Crime Victims’ Rights Act,
a victim has the right, among other rights, to meet with prosecutors, to have her concerns
addressed and to be heard at proceedings. In light of the government’s failure to meet its
obligations, and the significant concerns Dr. Chaney has about Bouari and his placement into
the pretrial diversion program, the Court should continue the current hearing by 30-days to
allow Dr. Chaney and others to submit their concerns on the record in this matter. As noted
above, Bouari will experience no prejudice from this continuance because the United States
Attomey, without telling anyone including Bouari’s victims, has already entered into an
agreement with Bouari. Notwithstanding the foregoing, due process and basic notions of
“justice” compel providing Dr. Chaney and others a fair opportunity to be heard.

In light of the foregoing, Dr. Chaney, by and through counsel, respectfully requests a
30-day continuance of the Pretrial Diversion Hearing and requests the opportunity to file a brief
on or before July 19, 2019 setting forth her concerns.

Resp 'y submitted,

 

Edward Miley, Esq.
Co-Counsel for Dr, Carol Chaney
Dated: July 5, 2019
CERTIFICATE OF SERVICE
Pursuant to the Federal Rules of Criminal Procedure and this Court’s Local Rules, the

undersigned hereby certifies that on July 5, 2019 the foregoing document was served upon all
parties and their counsel of record through the Court’s CM/ECF ¢lectronic system.

(A

Edward Miley, Esq.

 

 
Case 2:16-cr-00032-JCM-GWF Document 215 Filed 07/05/19 Page 4 of 9

EXHIBIT A

EXHIBIT A
Case 2:16-cr-00032-JCM-GWF Document 215 Filed 07/05/19 Page 5 of9

 

 

’ 1070 West Horizon Ridge Pkwy
SB Kathleen Bliss LaWeuc suite 202
Henderson, NV 89012
www.kathleenblisslaw.com
702.463.9074

Trial Attorneys

MATHLEEN BUSS Lavy Pc

 

 

 

April 2, 2019

Via Certified Mail and email

Nicholas A. Trutanich, Esq.

United States Attorney for the District of Nevada
501 Las Vegas Blvd. South, Suite 1100

Las Vegas, Nevada 89101

Re: United States v. Emile Bouari, Case No. 2:16-cr-0032-JCM-PAL

Dear Mr. Trutanich:

| represent Or. Carol Chaney, on whose behalf | filed a motion pursuant to the Crime Victims’
Rights Act (18 U.S.C. § 3771 et. seq.), on January 24, 2019, in the above-referenced criminal case. ECF
No. 188. | would strongly encourage you to read and review that motion, which provides significant
information pertaining to the Defendant, Emile Bouari.

Related to my representation of Dr. Chaney, It was recently brought to my attention that the
prosecutor currently assigned to this matter, Robert Knlef, may be seeking “pretrial diversion” for
Bouari. | confirmed this with Mr. Knief by email on this date. Respectfully, any serious consideration
of pretrial diversion to the Defendant Bouarl would be exceedingly ill-advised and very
disproportionate to the manner in which your office treats other defendants charged with much less
serious crimes — for whom pretrial diversion is never presented as an option, Because the United
States Attorney's Manual, Section 9-22.100, vests you with exclusive discretion to approve pretrial
diversion, | believe it Is Imperative that you give consideration to Dr. Chaney's interests and the fact
that the Defendant Is alleged to have proposed commercial sex acts involving 16-year old children to
undercover agents In multiple recordings, facts of which | reference In my motion.

 

Furthermore, Bouari made threats regarding a colleague of mine, Paul Padda, who served as
an Assistant United States Attorney for a decade. It Is my understanding that the threats involved
death or substantial bodily harm and that Bouari staked out Mr. Padda’s elderly parents. | am
confident that your office is aware of these threats.

It is worth noting that Defendant Bouarl is on his fourth attorney and has obtained elght

continuances of the trial date. On May 3, 2018 (see EFC No. 152) the Court noted that “Government
Counsel states his position for the record and represents he Is ready to proceed to trial.” Prior to that

Page 1 of 3 Letter to Mr. Trutanich 4.1.19
 

Case 2:16-cr-00032-JCM-GWF Document 215 Filed 07/05/19 Page 6 of 9

 

WATHLEEN BLISS LAW FLLC

 

. 1070 West Horizon Ridge Pkwy
SB Kathleen Bliss LaWeuc _ sute202
Henderson, NV 89012
www.kathleenblisslaw.cam
702.463.9074

Trial Attorneys

 

 

Court hearing, the assigned prosecutor filed a “response” (on April 24, 2018) to Defendant’s
allegations of government misconduct in which he noted that the Defendant’s allegations “have no
effect on the accuracy of the substantive money laundering activities of this or any other defendant.”
See ECF No. 149. Given the assigned prosecutor’s representations to the Court, it is puzzling to say
the least that pretrial diversion would even be considered an option in this case.

Any suggestion that Defendant Bouari engaged In a victimless crime would be absurd and a
gross distortion of the facts relative to his conduct. Indeed, as the Court noted in a detention Order
filed on February 26, 2016 (ECF No.34}, “the Government represents there are approximately 60
recordings between Defendant and an undercover officer’ documenting discussions Involving the sale
of social security numbers to commit identity theft and IRS fraud. Most Importantly, based upon what
the government told the Court, Defendant believed all of the money laundering transactions he
committed over the course of two years were for the purpose of facilitating commercial sex acts and
narcotics trafficking. The Defendant “suggested he has foreign ties In the Middle East that would be
more violent than just beating [up a local lawyer, Paul Padda]” and that Defendant “was recorded
with an undercover officer discussing having Middle Eastern men from Dubai come to the United
States for the purpose of having sex with 16 [year] old giris, for which the Defendant would profit
from procuring.” Attached for your convenience is a copy of the Court’s detention Order.

In its April 24, 2018 response brief, the government stated, “The facts supporting the Court’s
Order of detention remain virtually unaffected by the allegations [of misconduct by the CHS], even if
those allegations are true.” ECF No. 149. The government further stated, “Defendant still has
significant ties to multiple countries and no substantial ties to the United States.” Id. Again, given
these representations to the Court, it is shocking the government would even contemplate pretrial
diversion which is rarely granted and generally only in cases involving minor theft, minor property
crimes, low-level drug crimes or federal misdemeanors. If the government Is going to create a new
precedent In this case, it will be a matter of significant interest to countless defendants that are
alleged to have engaged In conduct far less serious than Bouarl.

As you well know, human trafficking and commercial sex acts involving minors (including other
young person’s such as 16-year old giris) Is a significant problem in Las Vegas. According to what the
government told the Court at his detention hearing and reaffirmed by the currently assigned
prosecutor in an April 24, 2018 filing, Bouari engaged in money laundering believing he was facilitating
those activities. | understand that Bouari even admitted his crime to a journalist who wrote an article
about him. From my own personal experience as a federal prosecutor, it is very significant that the
government has 60 recordings of admissions by Defendant Bouarl. Bouart did not just engage in small
talk. According to the government's repeated representations to the Court over the last three years,
he voluntarily and actively engaged in money laundering (and recruited others to do the same)

Page 2 of 3 Letter to Mr. Trutanich 4.1.19
Case 2:16-cr-00032-JCM-GWF Document 215 Filed 07/05/19 Page 7 of 9

 

 

. 1070 West Horizon Ridge Pkwy
SR Kathleen Bliss LaWeuc _ sute2oz
Henderson, NV 859012
Trial Attorneys www. kathleenblisslaw.com
702.463.9074

RATILEEN BAIS3 LAYS FUE

 

 

believing he was supporting an illlclt commercial sex trade operation. He then also pitched the idea of
16-year old girls as lures for sex tourists from the Middle East presumably believing it could be more a
profitable enterprise. This is a man who should face justice.

| have seen media events of you promoting your commitment to the investigation and
prosecution of individuals engaged In human trafficking, and | believe that you mean what you say. |
also belleve that, having served as a line assistant yourself, you take threats to prosecutors very
seriously. This case has drawn the attention of a number of individuals concerned about human
trafficking and related issues in Clark County, and | urge you to look into this. | am more than happy
to meet with you and discuss this issue further. Thank you In advance for your consideration of these
important issues.

Very

n Bliss, Esq.

CC: Robert Knief

Enclosure:

Detention Order Pending Trial ECF No. 34

Page 3 of 3 Letter to Mr. Trutanich 4.1.19
Case 2:16-cr-00032-JCM-GWF Document 215 Filed 07/05/19 Page 8 of 9

Case 2:16-cr-00032-JCM-GWF Document 34 Filed 02/26/16 Page 1 of 2
AO 472 (Rov. 09/09) Detention Onder Pending Tela]

UNITED STATES DISTRICT COURT

 

for the
District of Nevada
_ United States of America ,
v.
) Case No. 2:16-cr-32 JCM-+GWE-1
EMILE EDWARD BOUARI }
Defendemt

DETENTION ORDER PENDING TRIAL

After conducting a detention hearing under the Bail Reform Act, 18 U.S.C. § 3142(f), I conclude that these facts
require that the defendant be detained pending trial. .

Part I—Findings of Fact
Cl (1) The defendant is charged with an offense described in 18 U.S.C. § 3142(£)(1) and has previously been convicted

of OO afedsrloffenss O a state or local offense that would have beon a federal offense if federal
jurisdiction bad existed. ~ that is
© acrime of violence as defined in 18 U.S.C. § 3156(a}(4)or an offense listed in 18 U.S.C. § 2332b(g)(5)
for which the prison term is 10 years or more.
O} an offense for which the maximum sentence is death or life imprisonment.
C} an offense for which a maximum prison term of ten years or more is prescribed in

O1 a felony committed after the defendant hed been convicted of two ar more prior federal offenses
described in 18 U.S.C. § 3142(f)(1}(A)}-(C), or comparable state or local offenses:
O any felony that is not a crime of violence but involves:
O aminor victim
D the possession or use of @ firearm or destructive device or any other dangerous weapon
C a failure to register under 18 U.S.C. § 2250

O @) The offense described in finding (1) was committed while the defendant was on release pending trial for a
federal, state release or local offense.

 

0 (3) A period of less than five years has elapsed sincethe (J date of conviction 1 the defendant's release
from prison for the offense described in finding (1).
(4) ~—‘ Findings Nos. (1), (2) and (3) establish a rebuttable presumption that no condition will reasonably assure the
safety of another person or the community. I further find that the defendant has not rebutted this presumption.
Alternative Findings (A)
(1 (1) ‘There is probable cause to believe that the defendant has committed en offense
QO for which a maximum prison term of ten years or more is prescribed in

“Insert es applicable: (8) Controlled Substances Act (21 U.S.C. § 801 ef seq.); (b) Controlled Substances Import und Export Act
(2t USC. § 951 af saq,}, or (c) Section 1 of Act of Sept. 15, 1980 (21 U.S.C. § 9542), Pago 1 of 2
AO 472 (Rev. 03/08) Detention Order Pending Trial

Case 2:16-cr-00032-JCM-GWF Document 215 Filed 07/05/19 Page 9 of 9

Case 2:16-cr-00032-JCM-GWF Document 34 Filed 02/26/16 Page 2 of 2

 

oO @

x (1)
x (2)

UNITED STATES DISTRICT COURT
for the

District of Nevada

D under 18 U.S.C. § 924(0).

The defendant has not rebutted the presumption established by finding 1 that no condition will reasonably assare
the defendant's appearance and the safety of the community.

Alternative Findings (6)
There is a serious risk that the defendant will not appear.
There is a serious risk that the defendant will endanger the safety of another person or the community.

The defendant is ordored detained as both a Hight risk end es a danger to the community for the following reasons: The defendant has
significant and substantial ties to multiple countees around the world. Defendant kas no substantial ties to this or any ofher community
in the Linited States. Defendant has no verificble means of fawful and gainful employment. The offenses charged involve long term,
undercover operations involving money laundering fiir the stated purpose of engaging in lsnndering proceeds oF narcotics trafficking
and commervial sex ects. The Govemmont represents therd are approximately 60 recordings between the defendant and an undercover
officer engeging in the cchames elleged in the Indictment as well es dissussing other unlawitil schemes euch ag a snkemte to obtain
Scoiel Scourity numbers to cammmit identity theft and IRS fred. The Government represents the defendant sold 7-10 Social Security
numbers<p the undercover officer. The Government's proffer indicates the defendant hed multiple discussions abont causing serious
physical injury to d Lawyer with whom he hed a dispute over a lawsuit. The detailed nature of the dismmsions indicate more than
wishiul thinking by telling the undercover officer datuiled information about where the atlomey worked, where he lived, when ho
visited his mother, whet lind of car he drove, who his parners were, how he could be approached in nmultiple areas, including posing as
aclient to gain ecoass to his law offite, assaulting him at his mother’s house on Sanday evenings when he had dinner with her ar
getting him on his way to bis car. The defendant suggested be bes foreign ties in the Middle Hast that would be mare violent than just
beating him wp, putting him in a wheelchair, or breaking bones. The Govermment's proffer indinsted that the defendant was recorded
with on undercover officer discussing having Middle Eastem men from Dubai come to the United States for the purpose of having cox
with 16 yr old girls, for which ihe defendant would profit from procuring. .

»

Part II— Statomant of the Reasons for Detention

Tho Court finds the defendant is a flight risk by the preponderance of tho evidence and a danger to the community by
clear and convincing evidence and that there are no conditions or catmbination of conditions that could be fashioned that
‘would reasousbly assure the defendant's appoatance or the defendant to not re-ofiead.

Part I1l-—Directions Regarding Detentton

The dafndent fa commited to the custody of the Attorney General or a designated representative for confinement in a corrections facility

separate, to the extant precticable, from parsons awaiting or serving sentences or held in custady pending appeal. ‘The defendant mort be affarded a
reasunable opportunity to cansult privately with defense counsel. On order of United States Court or on request of an attomey for the Government,
the person in charge of the corrections facility must deliver tho defendant to the United States marshal for court eppearmce.

Date:

 

February 19, 2016 hea the . “See
Judge's Signature

PEGGY A. LEEN., UNITED STATES MAGISTRATE JUDGE
Name and Title

 

*Inzen es applicable: (a) Controlled Substances Act (21 U.S.C. § 801 ef seq.); (b) Controlled Substances Import and Export Act
(21 U.S.C. § 951 et seq.); or (c) Section 1 of Act of Sept. 15, 1980 (21 U.S.C. § 935). Page 2 of 2
